Appeal from a judgment (denominated order and judgment) of the Supreme Court, Oneida County (Bernadette T. Clark, J.), entered July 28, 2014 in a CPLR article 78 proceeding and a declaratory judgment action. The judgment, among other things, annulled the determinations of respondents-defendants-appellants denying petitioner-plaintiff’s claims for reimbursement.
It is hereby ordered that the judgment so appealed from is reversed on the law without costs, the second amended *1601petition-complaint is denied in its entirety, and judgment is granted in favor of respondents-defendants as follows:
It is adjudged and declared that section 61 of part D of section 1 of chapter 56 of the Laws of 2012 has not been shown to be unconstitutional (see Matter of County of Chemung v Shah, 28 NY3d 244 [2016]).
All concur except Valentino, J., who is not participating.
Present—Scudder, P.J., Smith, Lindley, Valentino and Whalen, JJ.